PER CURIAM.
Appellants, defendants below, seek review of a summary final judgment entered in a mortgage foreclosure action. They contend (1) that the trial court erred reversibly when it granted the motion for summary judgment, because genuine issues existed as to material facts; (2) that the award of attorney fees fails to satisfy the requirements of controlling case law; and (3) that the trial court abused its discretion by requiring that an excessive su-persedeas bond be posted to stay the judgment pending the outcome of this appeal. Having reviewed with care the record on appeal, we affirm the judgment (except for the portion awarding attorney fees) without discussion. Further, we conclude that the issue regarding the amount of the su-persedeas bond is moot (and, therefore, decline to address it), because the real property involved in the action has since been redeemed by appellant Nelson Holding, Inc. However, we do agree with appellants that the award of attorney fees must be reversed because the trial court failed to comply with the requirements set forth in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), and its progeny.
Accordingly, we affirm the summary final judgment of foreclosure, except for the portion awarding attorney fees. We reverse the award of attorney fees, and remand. On remand, the trial court shall receive evidence sufficient for it to render an informed decision regarding reasonable attorney fees for the services of appellee’s attorneys, both in the trial court and on this appeal. (We have, by separate order, granted appellee’s motion for attorney fees on appeal, and remanded to the trial court for determination of the amount.) It shall then make sufficiently detailed findings of fact to permit a reviewing court to determine whether or not it has complied with Rowe and its progeny.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
SMITH, WIGGINTON and WEBSTER, JJ., concur.